UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6502



EDWARD L. MOSES,

                                            Plaintiff - Appellant,

          versus


DAVID R. FISHER; COUNTY OF STANLY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-686-1)


Submitted:   July 13, 2000                 Decided:    July 24, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Edward L. Moses, Appellant Pro Se. Charles Jerome Murray, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;
Tyrus Vance Dahl, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-
Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Moses appeals the district court’s judgment adopting

the magistrate judge’s report and recommendation and granting the

Appellees’ motion to dismiss. Moses has abandoned appellate review

of his claim against the County of Stanly because he did not raise

the issue in his informal brief.       See 4th Cir. R. 34(b).   Thus, we

affirm as to that claim.

     The district court dismissed without prejudice Moses’ claim

against David Fisher.   “[A] plaintiff may not appeal the dismissal

of his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff's case.”      Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (in-

ternal quotation marks omitted).        In ascertaining whether a dis-

missal without prejudice is reviewable in this Court, we must de-

termine whether Moses “could save his action by merely amending his

complaint."   Id. at 1066-67.   Because the grounds for dismissal of

this claim show that Moses could save the action by filing an

amended complaint in the district court, that part of the order

dismissing the claim against Fisher is not appealable.          Thus, we

dismiss for lack of jurisdiction the appeal from the judgment

dismissing without prejudice Moses’ claim against Fisher.




                                   2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                3